
	
		III
		112th CONGRESS
		1st Session
		S. RES. 233
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Nelson of Florida
			 (for himself, Mr. Brown of Ohio,
			 Mrs. Hutchison, Mr. Boozman, Mr.
			 Rockefeller, Ms. Mikulski,
			 Mr. Rubio, Mr.
			 Udall of Colorado, Mr.
			 Warner, and Mr. Vitter)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the men and women of the National
		  Aeronautics and Space Administration Space Shuttle Program on reaching the
		  historic milestone of the 135th and final flight of the Space Transportation
		  System.
	
	
		Whereas the launch of the space shuttle Atlantis on July
			 8, 2011, is the 135th and final flight of the National Aeronautics and Space
			 Administration Space Transportation System (STS–135) and the 33rd flight of the
			 space shuttle Atlantis;
		Whereas the National Aeronautics and Space Administration
			 built 5 space-capable orbiters, the Columbia, the Challenger, the Discovery,
			 the Atlantis, and the Endeavour;
		Whereas, with the launch of STS–135, 355 individuals will
			 have flown 852 times during the history of the Space Shuttle Program, beginning
			 with the launch of the first Space Transportation System flight on April 12,
			 1981;
		Whereas a spirit of international partnership has been
			 fostered among the 16 countries represented on the space shuttle missions flown
			 during the history of the Space Shuttle Program, including Belgium, Canada,
			 France, Germany, Israel, Italy, Japan, Mexico, the Netherlands, Russia, Saudi
			 Arabia, Spain, Sweden, Switzerland, Ukraine, and the United States;
		Whereas the space shuttles together have flown 537,114,016
			 miles, with STS–135 adding an additional 4,000,000 miles;
		Whereas, during the history of the Space Shuttle Program,
			 more than 2,000 on-orbit experiments have been conducted in the fields of Earth
			 science, biology, fluids, materials sciences, and astronomy;
		Whereas the Space Shuttle Program has executed the launch
			 and service of the Hubble Space Telescope, enabling groundbreaking and
			 breathtaking views of the universe outside of our solar system;
		Whereas the space shuttles have docked to 2 different
			 space stations, with 9 missions to Mir, the space station of the Government of
			 Russia, and 37 missions to the International Space Station;
		Whereas the Space Shuttle Program has been essential to
			 the on-orbit assembly of the International Space Station and vital to ensuring
			 the continued viability and support of the International Space Station;
		Whereas the space shuttles have landed at the Kennedy
			 Space Center 77 times, at Edwards Air Force Base 54 times, and at the White
			 Sands Test Facility once;
		Whereas the launch configuration of the entire Space
			 Transportation System contains approximately 2,500,000 moving parts and, at
			 lift-off, weighs approximately 4,500,000 pounds; and
		Whereas the space shuttles can travel around the Earth at
			 a speed of approximately 17,500 miles per hour: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 National Aeronautics and Space Administration on reaching the historic
			 milestone of the 135th and final flight of the Space Transportation
			 System;
			(2)honors the men
			 and women of the Space Shuttle Program, who worked tirelessly to design, build,
			 and operate the Space Transportation System, in order to promote science,
			 exploration, and international cooperation;
			(3)remembers the 14
			 crewmembers lost during the space shuttle Challenger accident, which occurred
			 on January 28, 1986, and the space shuttle Columbia accident, which occurred on
			 February 1, 2003;
			(4)notes the
			 diligence in applying the lessons learned through the Challenger and Columbia
			 tragedies to honor the 14 crewmembers we lost and enhance the safety of the
			 crewmembers that followed;
			(5)recognizes that
			 the Space Shuttle Program has inspired generations of children to become
			 engineers, scientists, and explorers, which has led to maintaining the
			 precedent of leadership in human space exploration set by the United States
			 during the Mercury, Gemini, and Apollo missions; and
			(6)acknowledges that
			 the Space Shuttle Program has, through its technological advancements and
			 scientific research, driven innovation in the fields of science, technology,
			 engineering, and mathematics to benefit the people of the United States and all
			 of humankind.
			
